Citation Nr: 1623690	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left foot disability.

2. Entitlement to service connection for a lumbar spine disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran presented testimony during a hearing before a Decision Review Officer (DRO) at the St. Petersburg RO.  In May 2012, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.  The matter was then remanded by the Board in April 2013 for additional development. 

During the pendency of the appeal, service connection for right foot hammertoes with callosities was granted.  The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal and the issue of service connection of a right foot condition is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1. The Veteran's service treatment records document complaints of recurrent left foot pain.

2. The Veteran's current hammer toe disability of the left foot was incurred in active service.

3. The Veteran was diagnosed with a low back strain and muscle spasms in August 1985.

4. The Veteran's current lumbar spine disability (diagnosed as degenerative joint and disc disease) is etiologically related to the low back injury suffered during his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left foot disability, to include hammer toe, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2015).

2. The criteria for service connection for a lumbar spine disability have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3102, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2008, the Veteran filed claims for service connection for a bilateral foot disability and a lumbar spine disability.  After resolving the benefit of the doubt in favor of the Veteran, the Veteran's claims for service connection have been granted.

In light of the favorable determination regarding the issues adjudicated on appeal, no discussion of compliance with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is necessary.

Service Connection, Generally

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Id.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1335; but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

Service Connection for a Left Foot Disability

The Veteran reported that he developed a disability of both feet that was incurred during active duty in Germany in 1987.  He has reported that the disability and pain from this condition have persisted since that time. 

Service treatment records indicate that the Veteran reported recurrent problems with both feet in October 1987.  He reported that a civilian physician had recommended surgical treatment to alleviate his symptoms.  He was diagnosed with warts and callosities of both feet.  In December 1987, he was seen by podiatry where he reported that his feet were painful, right worse than his left.  The podiatrist noted that the Veteran had curling of the lesser toes of the right foot likely due to soreness caused by his calluses.  The Veteran was diagnosed with painful nucleated calluses that might benefit from surgery; however, surgery could not be provided until after the Veteran was scheduled to separate from active service in January 1988.  

During the Veteran's May 2011 DRO hearing, the Veteran reported that during his active service he was diagnosed with callouses and deformities of some of the bones in his feet.  His spouse indicated that "a couple of hammertoes" were diagnosed at that time.  The Veteran also reported that his left foot symptoms have been continuous since that time.  

The Veteran was provided a VA examination related to his feet in May 2013.  The Veteran reported that he began to have foot pain approximately 6 months after suffering an injury to his low back in 1985.  He stated that he visited the infirmary and was diagnosed with calluses.  He reported that he continued to suffer from pain in both of his feet after he separated from service.  After service, he took a position as a correctional officer and would see a podiatrist on a sporadic basis to help alleviate his symptoms.  He reported that these problems continued despite going back to school in 1990 for an accounting certificate.  He eventually had surgery on his right foot in 2004 that helped to resolve a limp on the right side; however, he reported that he continues to suffer from pain and calluses in his feet that require treatment at least once per year.  The examiner noted that treatment records from July 2004 state that the Veteran was diagnosed with hammertoe deformities of both feet, greater on the right than the left.  The examiner indicated that this condition was still present on the left foot, but it is less likely than not that they were caused by, or a result of, service because his service treatment records are silent for this condition that was diagnosed many years after service.  

The Board finds that the Veteran is competent to report a contemporaneous diagnosis of hammer toes of the left foot during his active service, and that hammer toes are a condition that would be within the scope of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77.  The evidence of record supports that the Veteran has historically complained of pain in bilateral feet, right greater than left.  While the Veteran's in-service medical provider noted the Veteran's curled toes on the right that could require surgery, this does not preclude a similar, albeit less severe, condition on the left foot.    

To the extent that a July 2008 VA examiner has opined that the Veteran's left foot condition pre-existed his active service, the Board notes that the Veteran's entrance examination is silent with regard to any foot condition or musculoskeletal condition and the Veteran's statements regarding a history of foot pain does not constitute clear and unmistakable evidence of a pre-existing left foot disability to rebut the presumption of soundness at entrance.  See 38 C.F.R. 3.304(b);  see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

To the extent that the May 2013 examiner opined that the Veteran's current left foot hammer toes were less likely than not related to his active service, the Board notes that this opinion did not address all of the pertinent evidence of record, specifically the competent, credible statements of the Veteran regarding the onset of this condition on the left foot in addition to the right foot during service.  Considering the examiner's failure to consider the statements provided at the 2011 DRO hearing, the Board finds the Veteran's opinion to be of greater probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304. 

After resolving the benefit of the doubt in the favor of the Veteran, the Board finds that evidence of record establishes that the Veteran's current left foot disability, to include hammer toe, was incurred during his active service.  As such, service connection for a left foot disability is granted.  See Gilbert, 1 Vet. App. at 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304.

Service Connection for a Lumbar Spine Disability

Throughout the appeal period, the Veteran has asserted that he suffers from a current lumbar spine disability as a result of a low back injury that he suffered during his active service.  

In August 1985, the Veteran's service treatment records report that the Veteran sought medical treatment Landstudl Army Regional Medical Center in Germany due to "twisting" his back during training earlier that day.  He has reported that during a training exercise he fell in awkwardly in a cemented ditch.  As he got up, he twisted his back and it "seized up" and he felt like he couldn't move.  His friends carried him to a car and drove him to the hospital.  He was diagnosed with a low back strain and was noted to have muscle spasms.  He was assigned to "quarters for 72 hours."  During this period, the Veteran indicates that he rarely got out of bed.  After three days, he was feeling better and requested that he be allowed to return to his regular duties.  He was initially placed on a light duty profile.  After a week of light duty, his condition was deemed resolved and he was released to full duty.      

The Veteran's records at separation in September 1988 indicate a normal examination of the back and no recurrent back pain is noted on the "Report of Medical History" from that time.  

The Veteran, however, contends that after his separation he regularly had periods of back pain which he treated for with over the counter medications until he suffered a back injury while working as a correctional officer in 1992.  A May 2004 evaluation indicates that the Veteran was moving weights in the recreation yard when he began to have severe symptoms of low back pain that resulted in seeking physical therapy, chiropractic care, self-directed home care, pain medications, restricted work status, and other medical care.  

In July 2008, the Veteran was sent for a VA medical opinion regarding the etiology of his current low back disability.  The examiner noted that the Veteran suffered a low back strain in 1985 that resolved and that he did not suffer further back strains until 1992 when he sought medical treatment and was diagnosed with degenerative disk disease.  The examiner opined that the Veteran's initial lumbar strain had resolved and did not provide a rationale regarding any current low back disability. 

In May 2013, another VA opinion was obtained that discussed the Veteran's lengthy history of back pain since 1985.  This opinion indicated that the Veteran's current degenerative joint disease / degenerative disc disease (DJD) was less likely than not caused by, or the result of, his active service.  It stated that his in-service injury affected the muscles and ligaments of his back, while DJD involves a degenerative process of the discs and vertebral bodies.  He stated that medical research indicates that the primary causes of DJD are age, genetics, and body weight compared with size of the disc.  Regarding the Veteran's reports of back pain since the 1985 injury, he indicated that the nature of the Veteran's condition is a degenerative process; while individuals often remember an initial episode it is not indicative of a medical nexus.

In March 2015, the Veteran submitted medical records regarding treatment from Southern Orthopedic Specialists.  The records indicate that the Veteran underwent a laminectomy / discectomy at L4-5 for a herniated nucleus pulposus at L4-L5 (HNP) in August 2014 and revision discectomy in November 2014.  The physician that performed this surgery C.G., D.O. provided a statement that upon review of the Veteran's service treatment records and his on-going medical care that it is likely that his current lumbar disc herniation is related to events that occurred during his active service.   

Upon review of all of the evidence of record, the Board finds the medical evidence of record to be at least in equipoise regarding the etiology of the Veteran's current lumbar spine disability.  The competent, credible lay statements of the Veteran combined with the nexus opinion by provided by the Veteran's surgeon, are at least as equally probative as the negative medical opinions provided by the VA examiners.  While the weight afforded to the Veteran's surgeon is reduced by his lack of review of the claims file or discussion of the Veteran's post-service back injury in 1992, the Board finds the opinion probative as it addresses the Veteran's current diagnosis of a HNP that has required surgery and included review of the Veteran's service treatment records, his reported medical history, and his ongoing medical care.  

Conversely, the 2008 VA examination does not provide an opinion regarding the etiology of the Veteran's current diagnosed conditions, including the DJD it notes was diagnosed in 1992.  The 2008 examiner only indicates that there is no current symptomatology of the Veteran's low back strain suffered in service.  As this examination does not address any of the Veteran's currently diagnosed conditions, it is afforded little probative weight.   

The May 2013 examiner also is afforded little weight as it does not discuss pertinent evidence of record.  First, it does not discuss the diagnosis of DJD in 1992 mentioned by the 2008 VA examiner.  This diagnosis would indicate that the "degenerative process" described by the examiner would have needed to have begun between September 1988 (the Veteran's separation from service) and 1992, rather over the longer period of time indicated by the examiner.  Further, the Veteran's age, a primary factor identified by the examiner, would be dramatically different in 1992 than it was upon examination in 2008 or 2013.  In light of these factual discrepancies, the Board finds that this opinion is of less probative weight than the opinion provided by C.G., D.O. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.)  

The Board finds that the opinion provided in March 2015 coupled with the Veteran's credible lay statements and hearing testimony at least place the evidence of a nexus between the Veteran's in-service back complaints and his current disability into equipoise.  Therefore, after resolving the benefit of the doubt in the favor of the Veteran, the Board finds that service connection for the Veteran's lumbar spine disability is warranted.  See Gilbert, 1 Vet. App. at 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304.
    

ORDER

Entitlement to service connection for a left foot disability, to include hammer toe, is granted. 

Entitlement to service connection for a lumbar spine disability is granted. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


